Citation Nr: 1324509	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastric reflux, to include as due to herbicide exposure. 

2.  Entitlement to an initial compensable rating for scarring of the right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to August 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) by videoconference from the RO in July 2011.  A transcript of the hearing is associated with the claims file. 

In December 2011, the Board remanded this appeal for further development. While on remand, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus.  As such is considered a full grant of those benefits, those matters are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The remaining issues are now ready for adjudication.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicide agents (to include Agent Orange) during service.

2.  The Veteran's currently diagnosed acid reflux did not originate in service, and is not shown to be due to an event or incident of service, including his exposure to herbicides.

3.  The Veteran's scarring of the right tympanic membrane is most appropriately rated under Diagnostic Code 6211, for which only a noncompensable rating is available.

CONCLUSIONS OF LAW

1.  The criteria for service connection for acid reflux have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for a compensable rating for scarring of the right tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§  3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6211 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Pertinent to the Veteran's service connection claim, he has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent to the Veteran in December 2005.  The letter indicated the type of evidence and information needed to substantiate the Veteran's service connection claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  While that letter did not notify him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess/Hartman, supra, such is moot as the Board declines to award service connection herein.

The Veteran's increased rating claim reflects his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified private medical records were obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claims, is available and not part of the claims file.  In January 2012, the Veteran underwent a VA examination to assess the etiology of his acid reflux and the current severity of symptomatology relating to his right tympanic membrane.  The clinician examined the Veteran and provided an opinion regarding his acid reflux which was supported by a complete rationale, and considered the Veteran's lay statements and medical history.  The VA examiner also provided the information necessary to evaluate the Veteran's scarring of the right tympanic membrane under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  38 U.S.C.A. § 5103A(d).

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2011 hearing, the undersigned noted the issues on appeal as well as the specific criteria for establishing service connection for acid reflux.  In particular, the undersigned articulated that there was no medical opinion of record linking the Veteran's acid reflux to his service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted, other than September 1991 private treatment records relevant to the Veteran's acid reflux claim, which were submitted subsequent to the hearing.  Furthermore, information provided at the hearing led to the Board's remand to further develop the Veteran's claim, to include requesting obtaining medical opinions for both issues decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  To the extent any deficiencies occurred, they were cured with further Board development of the case.

Moreover, the RO/AMC substantially complied with the prior remand directives, to include requesting additional records and scheduling the above January 2012 examination.  Accordingly, the Board finds that the prior remand order has been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  

Service Connection Claim

The Veteran has a current diagnosis of acid reflux, for which he seeks service connection, claiming such was incurred in service, to include as due to herbicide exposure.  

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Here, as the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicides, including Agent Orange, is presumed.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis or any other condition that does not qualify with the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note (3)(2012).  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii)(2012), the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  77 Fed. Reg. 47,924 (Aug. 10, 2012).  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, as noted earlier, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In light of the foregoing, it is clear that the presumptive provisions of 38 U.S.C.A. § 3.309(e) are inapplicable to this case and do not serve to establish service connection for acid reflux, as such is not a disease that VA has determined is associated with exposure to herbicides.  As a result, if service connection is to be granted, it must be done on the basis of evidence establishing direct causation.  See Combee, supra.  Notably, acid reflux and/or gastroesophageal reflux disease is not among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Thus, the presumptive provisions relating to specified chronic diseases are not applicable.

Service treatment records showed that the Veteran sought treatment in a military facility emergency room on one occasion in August 1970 for chest pain and gastric discomfort.  The only notation on the record of treatment was that the Veteran's condition was normal.  The remainder of the service treatment records are silent for any gastric disorders.  The Veteran specifically denied relevant symptomatology on formal examinations in February 1976 and May 1977.  In particular, the Veteran denied pain or pressure in chest, chronic cough, frequent indigestion, and stomach trouble.

Post- service outpatient treatment records from a military clinic showed that the Veteran was diagnosed and treated for probable reflux esophagitis in December 1985.  At this time, the records describe this as a "new problem" with symptoms present "x 6 wks."  He was prescribed Maalox.  He was seen for a follow-up examination in February 1986, wherein a condition of reflux esophagitis v. gastritis was deemed to have resolved.

The Veteran again received treatment for gastric pain from August to November 1990.  A clinician noted that the recurrent episodes were not related to food or antacids.  These symptoms had been present for "11/2 month[s]."  After medical workup, a physician in November 1990 ruled out gastroesophageal reflux disease, peptic ulcer disease, and gastritis.  Although the physician noted that additional testing was warranted, the record does not show the outcome or any final diagnosis.  Additional private treatment records from September 1991 show treatment for, and a diagnosis of, acid reflux.

During the July 2011 Board hearing, the Veteran stated that he was diagnosed with indigestion at the time of his emergency room visit in August 1970 and that he was told by the physician to use over-the-counter antacid medications.  

In January 2012, the Veteran underwent a VA examination to determine the etiology of his acid reflux.  The examiner recounted the Veteran's relevant medical history, to include his assertion that his symptoms began in August of 1970.  He found that the Veteran's acid reflux was not related to his service, noting that there was no documentation of any abdominal complaints after the initial complaint in 1970 until December 1985, and that it was considered resolved in a February 1986 follow-up examination; further digestive complaints were not present again until the 1990s.

Here, the Board accords the January 2012 VA examiner's significant probative value on the question of etiology, as it reflects an opinion based on a thorough review of the Veteran's medical records and provides a rationale which discusses the Veteran's assertions and pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinion, and neither the Veteran nor his representative has identified an existing opinion by a competent professional to support the claim.

The only evidence tending to support this claim consists of the one STR entry for chest pain and gastric comfort in August 1970, and the Veteran's own self-diagnosis and opinion that he first manifested his current acid reflux disability in service which he self-treated with over-the-counter medications.  

The Board first notes that the Veteran's current recollections of chronic reflux problems during service is not consistent with his reports of medical history in February 1976 and May 1977, wherein he specifically denied reflux-type symptomatology such as pain or pressure in chest, chronic cough, frequent indigestion, and stomach trouble.  His current recollections are also inconsistent with the first documented post-service treatment for reflux problems in 1985, which reported the reflux as a "new problem" with symptoms present for 6 weeks.  

Overall, the Board places significant probative weight on the descriptions of observable symptomatology and functioning by the Veteran at the time of the military examinations in 1976 and 1977, as these statements were made contemporaneous in time to service and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The inservice statements are also most consistent with the first treatment record in 1985, which identified reflux as a recent new problem.

Additionally, the Board places substantially greater probative weight on the January 2012 VA examiner opinion as this examiner possesses greater expertise and training than the Veteran in speaking to the onset and etiology of a chronic gastrointestinal disorder - which has been based upon review of the lay statements in light of actual clinic findings.  

Based on the foregoing, the claim for service connection for acid reflux must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Higher Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, as there is not a diagnostic code for scarring of the tympanic membrane, the Veteran's noncompensable disability rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6211, for perforation of the tympanic membrane.  Under this code, only a noncompensable rating is available.  Accordingly, the Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear.  

However, a review of the evidence does not show any other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2012).

In March 2008, the Veteran underwent a VA examination where the examiner noted that the Veteran had heavy scars of the tympanic membrane with no perforation or retraction.

At an October 2009 VA audiological examination, the Veteran reported occasional dizzy spells in which he felt unsteady and light-headed, but denied nausea or vomiting.  He also denied ear infections.

At a January 2012 VA examination, the examiner noted that there was no current visible scarring of the right tympanic membrane, and stated that the Veteran's history of right tympanic membrane scarring with history of otitis media was considered resolved.

Additionally, the examiner found no evidence of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  

Therefore, the diagnostic codes pertaining to the above disabilities cannot be applied, and the Veteran's history of a scarring of the right tympanic membrane must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Though the Veteran reported occasional dizzy spells in October 2009 the clinic records do not demonstrate that such symptoms are attributable to the right tympanic membrane scarring.  Notably, the VA examiner in January 2012 found no evidence of a vestibular disorder.  To the extent that the right tympanic membrane affects hearing or tinnitus, the Veteran is service-connected for these disorders which have been separately rated under the appropriate diagnostic codes.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his scarring of the right tympanic membrane.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his scarring of the right tympanic membrane because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his scarring of the right tympanic membrane.  Accordingly, entitlement to a compensable rating for the Veteran's service-connected scarring of the right tympanic membrane must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the Board finds that the Veteran's scarring of the right tympanic membrane is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's noncompensable rating is commensurate with his disability, which is essentially asymptomatic.  Therefore, there are no additional symptoms of the Veteran's scarring of the right tympanic membrane that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that his scarring of the right tympanic membrane renders him unemployable nor does the evidence of record suggest such a possibility.  Therefore, the issue of a TDIU has not been reasonably raised and no further consideration of such is necessary.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for scarring of the right tympanic membrane.  Since the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for acid reflux is denied.

An initial compensable rating for scarring of the right tympanic membrane is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


